866	                         August 14, 2014	                          No. 54

              IN THE SUPREME COURT OF THE
                    STATE OF OREGON

                 MARTIN ALLEN JOHNSON,
                    Respondent on Review,
                               v.
                         Jeff PREMO,
                       Superintendent,
                  Oregon State Penitentiary,
                     Petitioner on Review.
            (CC 06C16178; CA A154129; SC S061670)

    En Banc
    On review of an order of the Court of Appeals.*
    Argued and submitted May 1, 2014.
   Kathleen Cegla, Senior Assistant Attorney General,
argued the cause and filed the brief for petitioner on review.
With her on the brief were Ellen F. Rosenblum, Attorney
General, and Anna M. Joyce, Solicitor General.
   Daniel J. Casey, Portland, argued the cause and filed the
brief for respondent on review. With him on the brief was
Robert L. Huggins, Jr., Portland.
    LANDAU, J.
   The order of the Court of Appeals is affirmed in part, on
other grounds, and reversed in part.




______________
	 * Order granting appellant’s motion for reconsideration and adhering to
prior order as modified; and striking motions filed by petitioner pro se, Rick T.
Haselton, Chief Judge, August 23, 2013.
Cite as 355 Or 866 (2014)	867

     Petitioner sought post-conviction relief following an unsuccessful direct
appeal of his aggravated murder convictions and sentence of death. The post-
conviction trial court vacated his convictions and ordered a retrial. The superin-
tendent appealed the court’s grant of post-conviction relief. On appeal, petitioner
filed several pro se motions both before and after appellate counsel was appointed
and filed an appearance. The superintendent moved to strike the pro se motions
because petitioner was represented by counsel, ORS 9.320. After considering
some of the pro se motions, Appellate Commissioner and Court of Appeals on
reconsideration determined that under Church v. Gladden, 244 Or 308, 417 P2d
993 (1966), a represented post-conviction petitioner is entitled to file any motions
on his or her own behalf, provided that, in addition to meeting certain prefatory
requirements, the petitioner has a good faith and objectively reasonable basis for
believing that competent counsel would have filed such motions. Held: nothing in
the court’s opinion in Church may be fairly understood to state an exception to
the requirement of ORS 9.320 that represented parties ordinarily must appear
through counsel. And nothing in the opinion sanctions the sort of hybrid repre-
sentation that permits a post-conviction petitioner to be represented by counsel
and, at the same time, flood the court with pro se motions and other requests for
relief any time the petitioner disagrees with counsel’s prosecution of the case.
Church says no more than this: If a post-conviction petitioner’s attorney fails to
assert a ground for relief, the petitioner must bring that fact to the attention of
the court to avoid the res judicata effect of ORS 138.550(3).
    The order of the Court of Appeals is affirmed in part, on other grounds, and
reversed in part.
868	                                        Johnson v. Premo

	       LANDAU, J.
	        The issue in this case is whether a petitioner in a
post-conviction appeal is entitled both to be represented
by counsel and to appear pro se. The Court of Appeals held
that, under this court’s decision in Church v. Gladden, 244
Or 308, 417 P2d 993 (1966), a post-conviction petitioner is
entitled to be represented by counsel on appeal and, in the
same appeal, to file any motions on his own behalf that his
counsel has declined to file, provided the petitioner has a
good faith and objectively reasonable basis for believing that
competent counsel would have filed such motions. We con-
clude that our decision in Church does not countenance such
“hybrid representation.”
	        The relevant facts are not in dispute. Petitioner
was convicted of eight counts of aggravated murder and
sentenced to death. After an unsuccessful direct appeal,
State v. Johnson, 340 Or 319, 131 P3d 173 (2006), petitioner
sought post-conviction relief, alleging, among other things,
ineffective assistance of trial counsel. At the post-conviction
hearing, petitioner was represented by counsel. He also filed
more than 100 pro se motions, totaling more than 6,000
single-spaced pages of argument. The post-conviction court
refused to accept most of those pro se filings because they
were not signed by counsel, but allowed others, along with
the claims raised by petitioner’s attorneys. The court ulti-
mately determined that petitioner had received inadequate
and ineffective assistance of trial counsel during the guilt
phase of his aggravated murder trial. The court vacated his
convictions and remanded the case for a new trial.
	        The superintendent of the Oregon State Penitentiary
appealed the judgment ordering post-conviction relief.
Shortly after that, petitioner filed a pro se notice of cross-
appeal. He also filed three pro se motions requesting vari-
ous forms of assistance in preparation for his new trial. For
reasons unexplained, petitioner denominated those three
motions his “3rd”, “4th”, and “5th” motions. In those motions,
petitioner requested that three attorneys be appointed to
help him prepare for the new trial, that “law enforcement”
be required to preserve all evidence during the pendency
of the appeal, and that the trial court include in the record
Cite as 355 Or 866 (2014)	869

on appeal various materials that had been excluded from
the record at the post-conviction hearing. One week later,
petitioner’s post-conviction trial counsel also filed a notice of
cross-appeal.
	        The superintendent filed a motion to clarify which
of the notices of cross-appeal were operative and whether the
Court of Appeals considered petitioner “to be represented by
counsel in this appeal.” The superintendent later learned
that petitioner was in fact represented by counsel. He then
filed a motion to strike all of petitioner’s pro se motions,
arguing that, under ORS 9.320, a represented party may
appear only through counsel. In the meantime, petitioner
filed a number of additional pro se motions, denominated as
his “2nd,” “6th,” and “7th” motions. The “2nd” motion, com-
prising 122 single-spaced pages, requested (among other
things) an expedited appeal, the appointment of three addi-
tional lawyers to assist in preparing for the new trial, and
the sealing of an affidavit of petitioner concerning various
“confidential-private-privileged attorney client communica-
tions.” The “6th” motion requested that the appeal “be heard
by the Oregon Supreme Court not the Court of Appeals.”
The “7th” motion requested a court order allowing petitioner
to access the “tools and facilities and time” to write his pro
se motions and prepare for his appeal and retrial.
	        Petitioner’s appellate counsel filed a response to
the superintendent’s motion, arguing that, under Church,
“it is not petitioner’s counsel, but petitioner himself, who
bears personal responsibility for selecting and raising the
issues he wants litigated in a post-conviction proceeding.”
According to petitioner’s counsel, Church allows a post-
conviction petitioner to submit pro se filings on appeal that
are neither signed nor submitted by his appointed counsel.
	        The Appellate Commissioner ruled that both
notices of appeal were operative. As for the pro se motions,
the commissioner acknowledged that, under ORS 9.320, a
represented party ordinarily is permitted to appear only
through counsel and may not simultaneously appear pro se.
Nevertheless, the commissioner concluded that, under
Church, a petitioner is entitled “to file a motion in his or her
own name when the petitioner has a good faith belief that
870	                                            Johnson v. Premo

counsel lacks, or is failing to exercise, the ‘skills and expe-
rience commensurate with the nature of the conviction and
complexity of the case.’ ” (quoting ORS 138.590). Turning to
the six pro se motions that had been filed to that point, the
commissioner concluded that the first three had been filed
before counsel had filed an appearance, and, as a result,
petitioner had authority to file them on his own behalf. The
commissioner then denied those three motions on the mer-
its. As for the remaining three motions that had been filed
pro se after counsel had filed an appearance, the commis-
sioner struck those motions after concluding that none was
cognizable because petitioner had failed to show that his
appellate counsel had declined to file them.
	        The superintendent petitioned for reconsideration,
arguing that the commissioner had erred in even considering
petitioner’s pro se motions. In the meantime, petitioner filed
four more such motions, denominated as his “8th” through
his “11th” motions. In the “8th” motion, petitioner essen-
tially replied to the state’s response to his “6th” and “7th”
motions. The “9th” motion was a 55-page, single-spaced doc-
ument largely consisting of extended quotations from var-
ious appellate court cases and requesting “Church claims”
and unspecified “evidence.” The “10th” motion requested an
extension of time for filing corrections to transcripts. And
the “11th” motion requested a court order that petitioner’s
appellate counsel file a response to the superintendent’s
motion for reconsideration.
	        The Court of Appeals largely upheld the commis-
sioner’s decision. The court concluded that, under this court’s
decision in Church,
   “[a] petitioner who is represented by appointed counsel on
   appeal may file a motion in his or her own name based on a
   showing that the petitioner has a good faith and objectively
   reasonable belief that counsel lacks, or is failing to exercise
   the ‘skills and experience commensurate with the nature of
   the conviction and complexity of the case.’ ”
The court explained that, if a represented post-conviction
petitioner desires to file a pro se motion, then he or she
   “must, in the introduction to the motion: (1) clearly state
   the relief sought; (2) state that (a) [the petitioner] asked
Cite as 355 Or 866 (2014)	871

   counsel to file a motion seeking the same relief and
   (b) counsel either explicitly declined to do so or failed to
   respond to the request for such a substantial period of time
   as to have implicitly declined to do so; (3) state that [the]
   petitioner has a good faith belief that counsel’s failure to
   file the requested motion results from counsel’s failure to
   render suitable representation; and (4) explain why [the]
   petitioner’s belief in that regard is objectively reasonable.”
The court affirmed the commissioner’s rulings on the indi-
vidual pro se motions that petitioner had filed to that point.
Turning to the four additional motions, the court struck the
first three on the ground that petitioner had failed to show
that counsel had declined to file them, and denied the fourth
on the ground that it had become moot, because counsel had
since filed a response to the superintendent’s motion.
	        The superintendent sought review of the Court of
Appeals’ order, arguing that the Court of Appeals had mis-
read Church. In the superintendent’s view, Church “stands
for the limited proposition that a post-conviction petitioner
has a procedural right—in the trial court—to seek that
court’s assistance if the petitioner’s attorney is not pursuing
the grounds for relief that the petitioner wants to litigate.”
According to the superintendent, nothing in Church altered
the general rule, reflected in ORS 9.320, that a represented
person must appear through counsel. In response, petitioner
contends that the Court of Appeals “reasonably and cor-
rectly applied the principles of Church to this case.”
	       We begin with some background principles. Since
the mid-nineteenth century, Oregon law has required rep-
resented parties to litigate in court through their attor-
neys. See Oregon Peaceworks Green, PAC v. Sec’y of State,
311 Or 267, 270, 810 P2d 836 (1991) (noting that the rule
“has remained essentially unchanged” since its enactment
in 1862). The current rule is codified at ORS 9.320, which
provides that, subject to an exception not applicable to this
case,
   “[a]ny action, suit, or proceeding may be prosecuted or
   defended by a party in person, or by attorney, except that
   the state or a corporation appears by attorney in all cases,
   unless otherwise specifically provided by law. Where a
   party appears by attorney, the written proceedings must
872	                                           Johnson v. Premo

   be in the name of the attorney, who is the sole representative
   of the client of the attorney as between the client and the
   adverse party[.]”
(Emphasis added.) See also ORCP 17 (requiring that a rep-
resented party’s court documents be signed by the party’s
attorney); ORAP 1.40(4) (adopting ORCP 17 “as a rule of
appellate procedure applicable to the Supreme Court and
the Court of Appeals”).
	         The prohibition against nonlawyer legal practice
serves the dual purpose of protecting the public interest and
the rights of individual litigants. As this court explained in
Oregon State Bar v. Sec Escrows, Inc., 233 Or 80, 86-87, 377
P2d 334 (1962), “[e]very civilized society recognizes certain
human rights and also recognizes a need for lawyers to aid
in securing those rights. * * * Lay[persons] are excluded from
law practice * * * solely to protect the public.” Moreover, legal
practice by nonlawyers often can be problematic because “[t]he
lay litigant frequently brings pleadings that are awkwardly
drafted, motions that are inarticulately presented, [and]
proceedings that are needlessly multiplicative.” Oregon
Peaceworks Green, 311 Or at 272 n 4. In addition, lay liti-
gants “lack[ ] many of the attorney’s ethical responsibilities,
e.g., to avoid litigating unfounded or vexatious claims.” Id.
(internal citations omitted).
	        At the same time, an individual litigant generally
has the right to represent himself or herself in court. As
the United States Supreme Court has described, the right of
self-representation is a bedrock principle of American juris-
prudence dating back to the founding of our country. Faretta
v. California, 422 U.S. 806, 828-30, n 39, 95 S. Ct. 2525, 45
L. Ed. 2d 562 (1975) (discussing how the right to counsel
and the right to self-representation developed in American
history).
	        ORS 9.320 preserves that right. Reed v. Roberts, 304
Or 649, 655, 748 P2d 542 (1988) (stating that, as allowed by
ORS 9.320, “[i]ndividuals may appear in their own behalf”
in court). But it does not allow a party to prosecute an action
individually and through an attorney. The right to engage in
so-called “hybrid representation” has been rejected by this
court in the context of criminal proceedings, despite the fact
Cite as 355 Or 866 (2014)	873

that criminal defendants have a constitutional right to self
representation under Article I, section 11. State v. Stevens,
311 Or 119, 123-25, 806 P2d 92 (1991) (holding that there
is no state constitutional right to “hybrid representation,”
but recognizing trial court discretion to allow such repre-
sentation); State v. McDonnell, 313 Or 478, 495, 837 P2d
941 (1992) (same); see also Wayne R. LaFave, 3 Criminal
Procedure § 11.5(f)-(g) (2007) (collecting federal and state
cases that reject the argument that a criminal defendant
has a constitutional right to perform the same functions as
his or her counsel).1
	        With those background principles in mind, we turn
to the issue in this case—that is, whether this court, in
effect, has created an exception to the statutory require-
ment that represented parties appear only through coun-
sel in post-conviction cases. We first set out a brief over-
view of the relevant provisions of the state’s post-conviction
statutes.
	        The Oregon Post-Conviction Hearing Act (PCHA)
was enacted in 1959. Or Laws 1959, ch 636. Before that
time, persons convicted of criminal offenses were confronted
with “a complex and confusing array of post-conviction rem-
edies,” including writs of habeas corpus, writs of coram
nobis, motions to correct the record, and motions to vacate
the judgment. Bartz v. State, 314 Or 353, 362, 839 P2d 217
(1992); see also generally Jack G. Collins and Carl R. Neil,
The Oregon Postconviction-Hearing Act, 39 Or L Rev 337,
337-40 (1960) (discussing the background of the PCHA).
The 1959 PCHA was adopted to provide a “detailed, unitary
procedure to persons seeking post-conviction relief.” Bartz,
314 Or at 362.

	1
      Many other states also recognize that the constitutional rights to coun-
sel and self-representation are mutually exclusive and, consequentially, reject
hybrid representation as a right. See, e.g., State v. Roscoe, 184 Ariz 484, 498, 910
P2d 635, cert den, 519 U.S. 854 (1996); People v. Williams, 58 Cal 4th 197, 255,
315 P3d 1 (2013), cert den, 134 S. Ct. 2637 (2014) (“Criminal defendants have the
constitutional right to have an attorney represent them, and the right under the
federal Constitution to represent themselves, but these rights are mutually exclu-
sive.”); Sherwood v. State, 717 NE2d 131, 135 (Ind 1999) (“[t]he Sixth Amendment
does not require a trial judge to permit hybrid representation”). One exception is
Kentucky, which expressly provides for hybrid representation in its state consti-
tution. See, Deno v. Commonwealth, 177 S.W.3d 753, 757 (Ky 2005).
874	                                         Johnson v. Premo

	        Two provisions of the PCHA are pertinent to this
case, one requiring that indigent petitioners be provided
with counsel and the other concerning the preclusive effect
of a post-conviction judgment.
	        Section 9 of the PCHA is the first of those two pro-
visions. Codified at ORS 138.590, it provides that any per-
son “who is unable to pay the expenses” of a post-conviction
proceeding may seek court-appointed counsel at the state’s
expense. In 1979, that statute was amended to provide that
appointed counsel must possess “skills and experience com-
mensurate with the nature of the conviction and complex-
ity of the case.” Or Laws 1979, ch 867, § 4. The legislature
regarded appointment of counsel to be not only necessary in
its own right, but also “highly desirable in view of the strict
res judicata provisions” of the law. Collins and Neil, 39 Or L
Rev at 351.
	        Section 15 of the PCHA, the second of the two pro-
visions of significance to this case, described the preclu-
sive effect of a post-conviction proceeding. Codified at ORS
138.550(3), that section provides, in part:
   “All grounds for relief claimed by petitioner in a petition
   pursuant to ORS 138.510 to 138.680 must be asserted in
   the original or amended petition, and any grounds not so
   asserted are deemed waived unless the court on hearing
   a subsequent petition finds grounds for relief asserted
   therein which could not reasonably have been raised in the
   original or amended petition.”
Section 15 was “one of the most important portions of the
act.” Collins and Neil, 39 Or L Rev at 356. The state of the
law before the adoption of the PCHA explains the particular
significance of that section.
	        At common law, the principle of res judicata did
not apply to habeas corpus proceedings; as a result, a deci-
sion in one case did not bar relitigating the same or similar
issues in a subsequent proceeding. See generally Barber v.
Gladden, 215 Or 129, 134-37, 332 P2d 641 (1958) (describing
case law). In Oregon, the legislature adopted ORS 34.710,
which changed the common-law rule by providing that “[n]o
question once finally determined by habeas corpus shall
be reexamined upon another proceeding of the same kind.”
Cite as 355 Or 866 (2014)	875

In Barber, this court held that “the principle of res judicata
should be fully applicable to habeas corpus proceedings.” 215
Or at 136. That is, the court held that a final decision in a
habeas corpus proceeding should have preclusive effect “not
only of matters actually determined in a prior proceeding
but also matters which could properly have been determined
in such earlier proceeding.” Id. at 133. The court noted, in
support of its decision, that the Uniform Post-Conviction
Procedure Act contained a provision to similar effect, in
response to the fact that many petitions for post-conviction
relief are “repetitious,” which “places an unnecessary bur-
den upon the courts.” Id. at 137 (quoting commentary to the
Uniform Post-Conviction Procedure Act). Section 15 of the
PCHA was intended, in effect, to codify the court’s holding
in Barber. Collins and Neil, 39 Or L Rev at 356.
	         With that statutory context in mind, we return to
this court’s decision in Church, on which the Court of Appeals
based its order in this case. In Church, the petitioner was
convicted of second-degree murder and, following an unsuc-
cessful direct appeal, filed a petition for post-conviction
relief under the PCHA, alleging various deficiencies in his
criminal trial counsel’s performance. The post-conviction
court denied relief and dismissed the petition. 244 Or at 310.
The petitioner then filed a second petition for post-conviction
relief, alleging two claims that he had failed to assert in
his first petition, and reasserting a third claim based on
the failure of his post-conviction counsel to call certain wit-
nesses to testify in the first post-conviction hearing. Id. The
defendant warden of the Oregon State Penitentiary moved
to quash the second petition under section 15 of the PCHA,
ORS 138.550(3). The post-conviction court granted the
motion to quash, and the petitioner appealed. Id. at 311. On
appeal, the petitioner argued that ORS 138.550(3) did not
apply. According to the petitioner, the new claims asserted
in his second petition were those that his lawyer in the
first petition had refused to advance. Because the lawyer
had refused to advance those claims, the petitioner argued,
those claims could not reasonably have been raised in the
first proceeding. Id. The petitioner argued that the same
reasoning supported consideration of his reasserted third
claim, predicated on his lawyer’s failure to call witnesses,
as the petitioner had requested. Id.
876	                                           Johnson v. Premo

	        This court rejected the petitioner’s argument. The
court began by “assum[ing], without deciding,” that each of
the three new claims otherwise “states an adequate ground
for relief.” Id. Even making that assumption, the court
explained, the petitioner was not entitled to raise those
issues in a second petition:
   	 “If petitioner has stated grounds for post-conviction
   relief which fall without the res judicata provision of ORS
   138.550(3), it is absolutely impossible that there be any
   finality to this type of litigation. In each successive post-
   conviction proceeding all a petitioner need do is allege that
   his attorneys in each of his previous proceedings were
   unfaithful to their trust, and the door is opened wide to
   relitigate ad infinitum.
   	 “In our opinion petitioner has not alleged sufficient
   reasons to escape the application of the res judicata pro-
   vision of ORS 138.550(3). If petitioner’s attorney in the
   first post-conviction proceeding failed to follow any legiti-
   mate request, petitioner could not sit idly by and later com-
   plain. He must inform the court at first opportunity of his
   attorney’s failure and ask to have him replaced, or ask to
   have him instructed by the court to carry out petitioner’s
   request.”
Id. at 311-12. In the court’s view, the petitioner had “acqui-
esced in his attorney’s failure to raise the issues *  * when
                                                     * 
he did not call to the court’s attention his desire to have
additional matters presented.” Id. at 312.
	         Church thus pertained to the res judicata provision
of the PCHA, ORS 138.550(3), nothing more. It concerned
the extent to which a post-conviction petitioner may assert
a “ground for relief” in a subsequent petition that could
have been asserted earlier. This court held that, if a post-
conviction petitioner’s attorney fails to assert a ground for
relief, the petitioner must “inform the court” of the attor-
ney’s failure to avoid the preclusive effect of ORS 138.550(3).
To be sure, the court referred to an attorney’s failure to fol-
low “any legitimate request.” 244 Or at 311. But that ref-
erence should be taken in context. The court’s statement
plainly was rooted in its interpretation and application of
ORS 138.550(3), which provides that “grounds for relief”
must be asserted or be deemed waived.
Cite as 355 Or 866 (2014)	877

	        In that light, we conclude that nothing in the court’s
opinion in Church may be fairly understood to state an
exception to the requirement of ORS 9.320 that represented
parties ordinarily must appear through counsel. And noth-
ing in the opinion sanctions the sort of hybrid representation
that permits a post-conviction petitioner to be represented
by counsel and, at the same time, flood the court with pro se
motions and other requests for relief any time the petitioner
disagrees with counsel’s prosecution of the case. Church says
no more than this: If a post-conviction petitioner’s attorney
fails to assert a ground for relief, the petitioner must bring
that fact to the attention of the court to avoid the effect of
ORS 138.550(3).
	        Petitioner insists that Church is not limited to
instances in which counsel fails to assert particular grounds
for post-conviction relief. He notes that, in Church, the peti-
tioner argued that he was not precluded from asserting a
claim in his second petition because his attorney had failed
to present particular evidence in support of a ground for
relief at the first post-conviction hearing. In petitioner’s
view, that means that Church applies to any action that an
attorney declines to take in a post-conviction proceeding.
	        Petitioner overlooks the fact that this court in
Church did not actually decide that certain matters—such
as a disagreement with counsel over the type of evidence to
be offered—must be brought to the attention of the court.
As we have noted, the court in Church “assume[d], with-
out deciding,” that each of the matters that the petitioner
in that case had attempted to raise in his second petition
otherwise “state[d] an adequate ground for relief.” 244 Or
at 311. The court held that, even indulging that assump-
tion, ORS 138.550(3) foreclosed him from relitigating those
issues. Thus, Church did not sanction pro se filings to com-
plain about the failure of counsel to agree with a post-
conviction petitioner on every single issue of trial strategy.
By its terms, the decision is limited to the matter of attempt-
ing to relitigate a “ground for relief” within the meaning of
ORS 138.550(3).
	       That leaves the question whether Church applies to
appeals. As we have noted, the superintendent argues that
878	                                        Johnson v. Premo

the rule in that case concerns only what a petitioner must do
at trial to avoid waiver of grounds for post-conviction relief;
“it has no role to play on appeal.” We need not address that
issue in this case, however. Even assuming for the sake of
argument that Church has a role to play on appeal, the pro se
motions that petitioner filed in this case while he was repre-
sented by counsel are not the sort to which the rule of that
case would apply.
	        As we understand it, the Court of Appeals (largely
adopting the reasoning of the Appellate Commissioner) con-
cluded that, because petitioner’s first three motions (his
“3rd,” “4th,” and “5th” motions) were filed before counsel
filed an appearance, he was entitled to file them pro se. The
court nevertheless denied the motions on the merits, and it
does not appear to us that the superintendent takes issue
with the court’s disposition of those motions.
	        The balance of the motions, filed pro se and after
counsel filed his appearance, asked the Court of Appeals to
take various actions to aid petitioner either in preparing for
his new trial or in the conduct of his appeal. None of those
motions concerned whether petitioner’s appellate counsel
had declined to advance a ground for post-conviction relief.
None, for example, complained that counsel had failed
to advance an assignment of error concerning the post-
conviction court’s dismissal of one of his claims. As such,
none of them came within the ambit of Church.
	        As we have noted, in this case, the Court of Appeals
struck all but one of petitioner’s pro se motions filed after
appellate counsel entered an appearance, but it did so based
on a reading of Church that permits such motions so long
as a post-conviction petitioner shows a good faith and objec-
tively reasonable belief that counsel should have filed the
motions. We conclude that the court arrived at the correct
result as to those motions, but for an incorrect reason. The
court also denied the final “11th” motion. In light of the
foregoing analysis, the court erred in failing to strike that
motion. Petitioner was represented by counsel. He had no
authority to file any pro se motions. ORS 9.320.
	        The order of the Court of Appeals is affirmed in
part, on other grounds, and reversed in part.